Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered. 
Response to Amendment
	The Examiner acknowledges the amendments and remarks filed on 11/2/21. Claim 1 has been amended. Claims 6-8 and 10 have been canceled. Claims 1-5, 9, and 11-16 are pending rejection. 
Terminal Disclaimer
The terminal disclaimer filed on 2/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent No. 10266447_B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto JP_2001076336_A (see machine English translation).
1.	Regarding Claims 1 and 3, Hashimoto discloses a glass substrate (Title) comprising a composition including in mol%: 67.0 mol% of SiO2, 10.5 mol% of Al2O3, 8.5 mol% of Li2O, 7 mol% of Na2O, 2.5 mol% of MgO, 4 mol% of CaO, 0.5 mol% of SrO, and free of B2O3, ZnO, PbO, and K2O (Table 4, Example 21). As such, the MgO to RO would be 2.5/7 = 0.35. The total mol% concentration of alkaline earth metals would be 14 mol%, as being claimed in instant Claim 3. The concentration of Li2O, Na2O, and K2O is 15.5 mol% which meets the claimed “about 15” limitation of instant Claim 1. Hashimoto further discloses how light transmittance can be modified through known mechanisms (paragraph 0044) while also having embodiments wherein the light transmittance can be as high as 90% at 400 nm at a thickness of 1 mm (Example 28, Table 5). It would be expected for one of ordinary skill in the art to know how to vary or choose a different transmittance based on end-user product specifications. 
Hashimoto does not disclose the claimed concentrations it does disclose that CaO can be varied considerably (Abstract) for obtaining a high Young’s modulus, low liquidus temperature, and specific gravity (paragraph 0041). Given that it is a known result-effective variable, it would be expected for one of ordinary skill in the art to know how to vary the calcium mole concentration, thereby effecting the total alkaline earth metal mole concentration, based on end-user product specifications. 
3.	Regarding Claims 9 and 15, although Hashimoto does not disclose the claimed total Li2O, Na2O, and K2O mole concentration, it does disclose that Na2O can be varied for lowering Young’s modulus and lowering liquidus temperature (paragraph 0040). Given that it is a known result-effective variable, it would be expected for one of ordinary skill in the art to know how to vary the sodium mole concentration, thereby effecting the total Li2O, Na2O, and K2O mole concentration, based on end-user product specifications. Hashimoto itself discloses varying Na2O mole concentration (Examples), as is being claimed in instant Claim 15.
4.	Claims 11-14, Hashimoto does not disclose mandating the use of P2O5, Fe2O3, and As2O3.
5.	Regarding Claim 16, Hashimoto discloses using ion-exchange treatment on said glass substrate (paragraph 0055) and also discloses its substrate being a ceramic (thus being partially amorphous) (paragraphs 0002 and 0053).
Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. 
Applicants state that Hashimoto fails to disclose the newly added limitation. However, as shown above, Hashimoto does in fact suggest the claimed transmittance and moreover indicates how such a transmittance can be obtained through known modifying methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 21, 2022